                                                                                         FILED
                                                                                2018 Nov-13 AM 11:25
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        EASTERN DIVISION

TINA FEW,                                 ]
                                          ]
      Plaintiff,                          ]
                                          ]
v.                                        ]   CIVIL ACTION NO.
                                          ]   1:17-CV-2038-KOB
RECEIVABLES PERFORMANCE                   ]
MANAGEMENT, LLC,                          ]
                                          ]
      Defendant.                          ]

                          MEMORANDUM OPINION

      This matter comes before the court on Plaintiff Tina Few’s motion for

reconsideration brought under Rule 59(e) of the Federal Rules of Civil Procedure.

(Doc. 23).

      Ms. Few asserted that Defendant Receivables Performance Management

violated the Telephone Consumer Protection Act, 47 U.S.C. § 227 (“TCPA”), by

contacting her using an automated dialing machine in an attempt to collect a debt

after she revoked her consent to receive debt-collection calls. Receivables moved

for summary judgment arguing, in part, that it was entitled to judgment as a matter

of law because Ms. Few could not revoke consent to receive debt-collection calls

after she gave consent in a contract. The court granted Receivables’s amended

motion for summary judgment reasoning that “Ms. Few could not unilaterally

revoke her consent to receive debt-collection calls because she agreed to provide

                                         1
that consent as part of a bargained-for exchange.” (Doc. 21 at 1). Ms. Few asks

the court to reconsider its decision.

      In her motion for reconsideration, Ms. Few has identified a manifest error of

law in the court’s Memorandum Opinion and Final Order granting Receivables’s

motion for summary judgment. Contrary to the court’s Memorandum Opinion,

binding Eleventh Circuit precedent establishes that Ms. Few could unilaterally and

orally revoke her consent to receive debt-collection calls unless a contract

restricted the means by which she could revoke consent. Her contract contains no

such restriction so she was free to orally revoke consent. For this reason and as

further explained below, the court WILL GRANT Ms. Few’s motion for

reconsideration, WILL VACATE its Memorandum Opinion and Final Order, and

WILL ENTER a separate opinion on the motion for summary judgment.

I.    STANDARD OF REVIEW

      A motion for reconsideration seeks post-judgment relief from a district

court. Rule 59(e) of the Federal Rules of Civil Procedure permits an aggrieved

party to file “[a] motion to alter or amend a judgment . . . no later than 28 days

after the entry of the judgment.” And a motion for reconsideration is essentially

the same as a motion to alter or amend judgment, so a district court analyzes a

motion for reconsideration under Rule 59(e). See Michael Linet, Inc. v. Vill. of

Wellington, Fla., 408 F.3d 757, 763 (11th Cir. 2005).


                                           2
      But Rule 59 also aims to enforce the finality of a court’s judgment. Hertz

Corp. v. Alamo Rent-A-Car, Inc., 16 F.3d 1126, 1129 n.6 (11th Cir. 1994). So,

unsurprisingly, granting a Rule 59(e) motion for reconsideration “is an

extraordinary remedy and is employed sparingly.” Rueter v. Merrill Lynch, Pierce,

Fenner & Smith, Inc., 440 F. Supp. 2d 1256, 1267 (N.D. Ala. 2006). Indeed, the

Eleventh Circuit recognizes only newly-discovered evidence or a manifest error of

law or fact as grounds for granting a Rule 59(e) motion. Arthur v. King, 500 F.3d

1335, 1343 (11th Cir. 2007). Ms. Few’s motion proceeds only on the grounds of a

manifest error of law.

II.   BACKGROUND

      1.     Factual Background

      The court will briefly restate the facts that were pertinent to the court’s

decision on Receivables’s amended motion for summary judgment.

      Ms. Few and DISH Network agreed to a contract to provide Ms. Few with

DISH’s television and high-speed internet services. As part of the contract, Ms.

Few provided DISH with a telephone number ending in 0268 and signed her name

immediately above the following “Customer Contact Information” section:

      By signing above, you authorize DISH, and/or any debt collection
      agency and/or debt collection attorney hired by DISH, to contact you
      regarding your DISH Network account or to recover any unpaid
      portion of your obligation to DISH, through an automated or
      predictive dialing system or prerecorded messaging system, at the
      phone number . . . you have provided . . . .

                                          3
(Doc. 6-3 at 15).

      In April 2017, DISH provided Receivables, a debt-collections firm, with the

0268 phone number for the purpose of recovering an alleged debt on the account.

On April 27, 2017, Ms. Few answered a call from Receivables and informed the

caller that she no longer wished to receive calls from Receivables. Receivables

nevertheless continued calling. Ms. Few contends that she “has received in excess

of 184 telephone calls and text messages from [Receivables].” (Doc. 1 at ¶ 12).

      Ms. Few asserted that Receivables violated the TCPA, 47 U.S.C. §

227(b)(1)(A)(iii), which forbids any person to make a call “using any automatic

telephone dialing system or an artificial or prerecorded voice . . . to any telephone

number assigned to a paging service, cellular telephone service, specialized mobile

radio service, or other radio common carrier service, or any service for which the

called party is charged for the call . . . .” But it does not prohibit calls “made with

the prior express consent of the called party.” 47 U.S.C § 227(b)(1)(A).

      2.     Receivables’s Amended Motion for Summary Judgment

      Before the parties began discovery, Receivables filed an amended motion for

summary judgment. (Doc. 14). In its motion, Receivables argued that it was

entitled to judgment as a matter of law because Ms. Few could not revoke her

consent to receive debt-collection calls and Receivables’s telephone system did not

meet the definition of an “automatic telephone dialing system” under the TCPA.

                                           4
       The court agreed with Receivables that Ms. Few could not revoke her

consent to receive debt-collection calls. In the court’s Memorandum Opinion

addressing Receivables’s motion for summary judgment, the court explained that

Ms. Few gave express written consent for debt-collection agencies to call her

telephone number in the contract for television services. The court then found that

“‘[i]t is black-letter law that one party may not alter a bilateral contract by

revoking a term without the consent of a counterparty.’ [Reyes v. Lincoln

Automotive Fin. Servs., 861 F.3d 51, 56–57 (2d Cir. 2017)]. Ms. Few gave prior

express consent to Receivables to make the calls and, because she offered that

consent as part of a bargained-for exchange and not merely gratuitously, she was

unable to unilaterally revoke that consent. Receivables’s phone calls to Ms. Few,

therefore, did not violate the TCPA.” (Doc. 21 at 4–5). For these reasons, the

court entered summary judgment for Receivables.

       As the court next explains in detail, the court reached its decision in error.

The court should not have entered summary judgment for Receivables under

binding Eleventh Circuit precedent.

III.   ANALYSIS

       In its Memorandum Opinion, the court failed to correctly follow Osorio v.

State Farm Bank, F.S.B., 746 F.3d 1242 (11th Cir. 2014). In Osorio, the Eleventh

Circuit addressed whether the TCPA permits consumers to orally revoke their


                                           5
consent to receive autodialed calls. The Eleventh Circuit first “presume[d] from

the TCPA’s silence regarding the means of providing or revoking consent that

Congress sought to incorporate ‘the common law concept of consent.’” Osorio,

746 F.3d at 1255 (quoting Gager v. Dell Fin. Servs., LLC, 727 F.3d 265, 270 (3d

Cir. 2013)). The Eleventh Circuit then found that “common-law notions of

consent generally allow oral revocation.” Id. (citing Pepe v. Shepherd, 422 So. 2d

910, 911 (Fla. Dist. Ct. App. 1982)). So, the Eleventh Circuit concluded that “in

the absence of any contractual restriction to the contrary,” consumers “were free

to orally revoke any consent previously given.” Id. (emphasis added).

      Here, no “contractual restriction to the contrary” exists. Ms. Few’s contract

does not restrict the means by which she may revoke her prior express consent, and

so under Osorio, Ms. Few was free to orally revoke her consent.

      Crucially, the contractual grant of consent is not a “contractual restriction to

the contrary” under Osorio because it does not restrict the means of revocation.

See Osorio, 746 F.3d at 1255 (“We therefore conclude that Betancourt and Osorio,

in the absence of any contractual restriction to the contrary, were free to orally

revoke any consent previously given to State Farm to call No. 8626 in connection

with Betancourt’s credit-card debt.”). For example, a contract provision stating

that Ms. Few may revoke consent only in writing would be a “contractual

restriction to the contrary” of Ms. Few’s right to “orally revoke any consent


                                           6
previously given,” and would therefore invalidate Ms. Few’s oral revocation.

Osorio, 746 F.3d at 1255. No such provision exists and her oral revocation was

effective.

      Several district courts in the Eleventh Circuit have relied on Osorio and

found that a party may unilaterally and orally revoke consent to receive debt-

collection calls even in the presence of a contractual grant of consent. See

Patterson v. Ally Fin., Inc., 2018 WL 647438, at *5 (M.D. Fla. Jan. 31, 2018);

Target Nat’l Bank v. Welch, 2016 WL 1157043, at *5 (M.D. Fla. Mar. 24, 2016);

Smith v. Markone Financial, LLC, 2015 WL 419005, at *3 (M.D. Fla. Feb. 2,

2015). This court now does the same.

      As Receivables discusses in its opposition to the motion for reconsideration,

one district court followed this court’s lead and found that a plaintiff could not

revoke consent to receive debt-collection calls given in a contract. Medley v. Dish

Network, LLC, 2018 WL 4092120, at *12 (M.D. Fla. Aug. 27, 2018). But the

district court in Medley relied, in part, on this court’s Memorandum Opinion that

failed to follow the binding precedent established in Osorio. Id. at *10. And the

district court in Medley erroneously distinguished Patterson and Target, cases

which, as the court cited above, correctly followed Osorio, because the plaintiffs in

those cases gave consent to receive debt-collection calls in a credit application as

opposed to a contract for services. Id. at *11. But the distinction makes no


                                           7
difference; the district court in both Patterson and Target found that the plaintiff

gave consent as part of a contract and could still revoke that consent under Osorio

because the contracts did not restrict the methods of revocation. Patterson, 2018

WL 647438, at *5; Target, 2016 WL 1157043, at *5.

      Finally, the court acknowledges that it mistakenly relied on Reyes v. Lincoln

Automotive Fin. Servs., 861 F.3d 51 (2d Cir. 2017). There, the Second Circuit

found that a party who gave consent to receive debt-collection calls in a contract

could not thereafter unilaterally revoke that consent because it is “black-letter law

that one party may not alter a bilateral contract by revoking a term without the

consent of a counterparty.” Reyes, 861 F.3d at 56–57. If Reyes were binding as

precedent on this court, then Receivables would be entitled to summary judgment.

      Although the Reyes decision applies solid “black letter law,” the law of the

Eleventh Circuit, not the Second Circuit, binds this court. And the law of the

Eleventh Circuit as stated in Osorio holds that under the TCPA, a party may

unilaterally and orally revoke consent to receive debt-collection calls given in a

contract unless the contract restricts the means by which the party may revoke

consent. See Osorio, 746 F.3d at 1255.

      The court held the opposite in its Memorandum Opinion and Final Order

and, in doing so, committed a manifest error of law. This manifest error of law

was the sole reason for granting Receivables’s motion for summary judgment, so


                                           8
the court must vacate its Memorandum Opinion and Final Order.

      But the court still has not resolved all of Receivables’s motion for summary

judgment. Because the court erroneously granted Receivables’s motion for

summary judgment only on the basis of Ms. Few’s ineffective revocation of

consent, the court did not address Receivables’s alternative argument that it is

entitled to summary judgment because its telephone system is not an “automatic

telephone dialing system” as defined by the TCPA. By separate opinion and order,

the court will address the rest of Receivables’s motion for summary judgment.

IV.   CONCLUSION

      By separate order, the court WILL GRANT Ms. Few’s motion for

reconsideration and WILL VACATE the court’s August 9, 2018 Memorandum

Opinion and Final Order granting Receivables’s amended motion for summary

judgment.

      In addition, the court WILL ENTER a separate opinion and order on

Receivables’s amended motion for summary judgment.

      DONE and ORDERED this 13th day of November, 2018.


                                       ____________________________________
                                       KARON OWEN BOWDRE
                                       CHIEF UNITED STATES DISTRICT JUDGE




                                          9
